Citation Nr: 1400225	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  10-24 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
St. Paul, Minnesota 

THE ISSUE

Whether the Veteran has qualifying service for pension eligibility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel







INTRODUCTION

The Veteran had active service from July 1961 to July 1963, with subsequent service with the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, denying the claim currently on appeal. 


FINDINGS OF FACT

1.  The Veteran did not have active service during a recognized period of war.  

2.  The Veteran did not become disabled from a disease or injury incurred during a period of active duty for training (ACDUTRA).  


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 101, 1521 (West 2002 & Supp. 2012); 38 C.F.R. § 4.30 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board decides a claim for nonservice-connected pension on the basis that the legal criteria for basic eligibility for pension benefits have clearly not been met, inasmuch as the Veteran did not have qualifying service during a period of wartime.  There is no factual issue to resolve, or further case development which would be helpful in deciding this issue.  Where the outcome of the case is governed by applicable law, without need for further factual inquiry, the VCAA has been held inapplicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002).  See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  

In any event, in a December 2009 letter, the Veteran was informed of the requirements governing entitlement to pension benefits, and the claim was subsequently readjudicated in a May 2010 statement of the case.  Further, the appellant has been provided the opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  The Board finds that there is sufficient evidence to make a determination in this case, and the appellant is not prejudiced by a decision at this time.  

Analysis

Pension is a benefit payable by VA to veterans of a period of war who meet the service requirements prescribed in 38 U.S.C.A. § 1521(j) because of a disability, or to survivors of such veterans.  38 U.S.C.A. § 1541(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.3(b)(4) (2013).  Basic entitlement exists if (i) the veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. § 3.3(a).  

The provisions of 38 U.S.C.A. § 1502 were amended, effective in September 2001, to provide that VA will consider a veteran to be permanently and totally disabled if he is a patient in a nursing home for long-term care due to disability, or determined to be disabled for Social Security Administration purposes.  See Pub. L. No. 107-103, Section 206(a), 115 Stat. 990 (Dec. 27, 2001); 38 C.F.R. § 3.114.  In addition, a disability pension is payable to each veteran who served in the active military, naval, or air service for 90 days or more during a period of war and who is 65 years of age or older.  See 38 U.S.C.A. § 1513.

With regard to the necessary service requirements in particular, a veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  

It is determined that the Veteran does not meet the basic eligibility requirements for receipt of nonservice-connected pension, due to the absence of having had service during a recognized period of war.  The Veteran's DD-214 reflects service from July 11, 1961, through July 10, 1963.  Pursuant to regulation, the Korean conflict from June 27, 1950 to January 31, 1955, is a recognized period of war.  38 C.F.R. § 3.2. 

The Vietnam era is recognized as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2.  

In this instance, the Veteran's period of service essentially occurred in between two recognized periods of war.  Whereas the law recognizes February 28, 1961, as the initial onset date for wartime service associated with the Vietnam era, this provision applies only to a veteran who served in the Republic of Vietnam during that period.  The Veteran's DD-214 reflects that he had no foreign service, to include service in the Republic of Vietnam.  The Veteran's service concluded in July 1963, more than one-year before the Vietnam era recognized period of war for all veterans, regardless of where they had service.  Consequently, the prerequisite of service during a recognized period of war is not met.  The Veteran has not disputed the fact that he did not serve in the Republic of Vietnam.  

The Board recognizes that the Veteran has argued that he meets the requirements for requisite service due to his service in the Army Reserves.  However, the term "active military, naval or air service" includes (a) active duty; (b) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  In the present case, while the record reflects ACDUTRA during a period of war, there is no evidence of a disease or injury incurred or aggravated during such a period of ACDUTRA.  As such, this is not qualifying service.  

Accordingly, for the above reasons, the claim for basic eligibility to receive nonservice-connected pension is being denied, as the Veteran does not have qualifying service.  Where, as here, the law and not the evidence is dispositive, the claim should be denied because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  






ORDER

The Veteran does not have qualifying service for pension eligibility.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


